SCHEDULE 14-A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [x] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement [x]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 Cullman Bancorp, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement) Payment of Filing Fee (Check the appropriate box): [x]No fee required. []$125 per Exchange Act Rules 0-11(c)(1)(ii), 14a-6(i)(1), or 14a-6(j)(2). []$500 per each party to the controversy pursuant to Exchange Act Rule 14a-6(i)(3). []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: 4) Proposed maximum aggregate value of transaction: []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: November 10, 2010 Dear Stockholder: We cordially invite you to attend the Special Meeting of Stockholders of Cullman Bancorp, Inc. (the “Company”).The Company is the holding company of Cullman Savings Bank, and our common stock is traded on the OTC Electronic Bulletin Board under the symbol “CULL”.The Special Meeting will be held at the main office of Cullman Savings Bank, located at 316 Second Avenue S.W., Cullman, Alabama, at 5:00 P.M., Alabama time, on Tuesday, December 14, 2010. The enclosed Notice of Special Meeting and Proxy Statement describe the formal business to be transacted. The Special Meeting is being held so that stockholders may consider the approval of the Cullman Bancorp, Inc. 2010 Equity Incentive Plan.For the reasons set forth in the Proxy Statement, the Board of Directors unanimously recommends a vote “FOR” the approval of the Equity Incentive Plan. On behalf of the Board of Directors, we urge you to sign, date and return the enclosed proxy card as soon as possible, even if you currently plan to attend the Special Meeting.This will not prevent you from voting in person, but will assure that your vote is counted if you are unable to attend the meeting.Your vote is important, regardless of the number of shares that you own. Sincerely, /s/ John A. Riley John A. Riley, III President and Chief Executive Officer Cullman Bancorp, Inc. 316 Second Avenue, S.W. Cullman, Alabama 35055 (256) 734-1740 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To Be Held On December 14, 2010 Notice is hereby given that the Special Meeting of Stockholders of Cullman Bancorp, Inc. (the “Company”) will be held at the main office of Cullman Savings Bank, located at 316 Second Avenue S.W., Cullman, Alabama, on Tuesday, December 14, 2010 at 5:00 P.M., Alabama time. A Proxy Card and a Proxy Statement for the Special Meeting are enclosed. The Special Meeting is for the purpose of considering and acting upon the approval of the Cullman Bancorp, Inc. 2010 Equity Incentive Plan, and such other matters as may properly come before the Special Meeting, or any adjournments thereof. The Board of Directors is not aware of any other business to come before the Special Meeting. Any action may be taken on the foregoing proposal at the Special Meeting on the date specified above, or on any date or dates to which the Special Meeting may be adjourned.Stockholders of record at the close of business on November 2, 2010, are the stockholders entitled to vote at the Special Meeting, and at any adjournments thereof.A list of stockholders entitled to vote at the Special Meeting will be available at 316 Second Avenue, S.W., Cullman, Alabama, for a period of 20 days prior to the Special Meeting and will also be available for inspection at the meeting itself. EACH STOCKHOLDER, WHETHER HE OR SHE PLANS TO ATTEND THE SPECIAL MEETING, IS REQUESTED TO SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD WITHOUT DELAY IN THE ENCLOSED POSTAGE-PAID ENVELOPE.ANY PROXY GIVEN BY THE STOCKHOLDER MAY BE REVOKED AT ANY TIME BEFORE IT IS EXERCISED.A PROXY MAY BE REVOKED BY FILING WITH THE SECRETARY OF THE COMPANY A WRITTEN REVOCATION OR A DULY EXECUTED PROXY BEARING A LATER DATE.ANY STOCKHOLDER PRESENT AT THE SPECIAL MEETING MAY REVOKE HIS OR HER PROXY AND VOTE PERSONALLY ON EACH MATTER BROUGHT BEFORE THE SPECIAL MEETING.HOWEVER, IF YOU ARE A STOCKHOLDER WHOSE SHARES ARE NOT REGISTERED IN YOUR OWN NAME, YOU WILL NEED ADDITIONAL DOCUMENTATION FROM YOUR RECORD HOLDER IN ORDER TO VOTE PERSONALLY AT THE SPECIAL MEETING. By Order of the Board of Directors /s/ Robin O’Berry Robin O’Berry Corporate Secretary November 10, 2010 A SELF-ADDRESSED ENVELOPE IS ENCLOSED FOR YOUR CONVENIENCE.NO POSTAGE IS REQUIRED IF MAILED WITHIN THE UNITED STATES. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ON DECEMBER 14, 2010:THIS PROXY STATEMENT, INCLUDING THE NOTICE OF THE ANNUAL MEETING OF STOCKHOLDERS, IS AVAILABLE ON THE INTERNET AT WWW.CFPPROXY.COM/6716sm. PROXY STATEMENT Cullman Bancorp, Inc. 316 Second Avenue, S.W. Cullman, Alabama 35055 (256) 734-1740 SPECIAL MEETING OF STOCKHOLDERS December 14, 2010 This Proxy Statement is furnished in connection with the solicitation of proxies on behalf of the Board of Directors of Cullman Bancorp, Inc. (the “Company”) to be used at the Special Meeting of Stockholders of the Company (the “Special Meeting”), which will be held at the main office of Cullman Savings Bank, located at 316 Second Avenue S.W., Cullman, Alabama, on Tuesday, December 14, 2010, at 5:00 P.M., Alabama time, and all adjournments of the Special Meeting.The accompanying Notice of Special Meeting of Stockholders, the Proxy Card and this Proxy Statement are first being mailed to stockholders on or about November 10, 2010. REVOCATION OF PROXIES Stockholders who execute proxies in the form solicited hereby retain the right to revoke them in the manner described below.Unless so revoked, the shares represented by such proxies will be voted at the Special Meeting and all adjournments thereof.Proxies solicited on behalf of the Board of Directors of the Company will be voted in accordance with the directions given thereon.Where no instructions are indicated, validly executed proxies will be voted “FOR” the proposal set forth in this Proxy Statement.If any other matters are properly brought before the Special Meeting, the persons named in the accompanying proxy will vote the shares represented by such proxies on such matters in such manner as shall be determined by a majority of the Board of Directors. A proxy may be revoked at any time prior to its exercise by sending written notice of revocation to the Secretary of the Company at the address shown above, by delivering to the Company a duly executed proxy bearing a later date, or by attending the Special Meeting and voting in person.However, if you are a stockholder whose shares are not registered in your own name, you will need appropriate documentation from your record holder to vote personally at the Special Meeting.The presence at the Special Meeting of any stockholder who had returned a proxy shall not revoke such proxy unless the stockholder delivers his or her ballot in person at the Special Meeting or delivers a written revocation to the Secretary of the Company prior to the voting of such proxy. VOTING PROCEDURES AND METHODS OF COUNTING VOTES Holders of record of the Company’s common stock, par value $0.01 per share, as of the close of business on November 2, 2010 (the “Record Date”) are entitled to one vote for each share then held.As of the Record Date, the Company had 2,512,750 shares of common stock issued and outstanding, 1,382,012 of which were held by Cullman Savings Bank, M.H.C. (the “Mutual Holding Company”), and 1,130,738 of which were held by stockholders other than the Mutual Holding Company (“Minority Stockholders”). The presence in person or by proxy of a majority of the total number of shares of common stock outstanding and entitled to vote is necessary to constitute a quorum at the Special Meeting.Abstentions and broker non-votes will be counted for purposes of determining that a quorum is present.In the event there are not sufficient votes for a quorum, or to approve or ratify any matter being presented at the time of the Special Meeting, the Special Meeting may be adjourned in order to permit the further solicitation of proxies. However, the presence by proxy of the Mutual Holding Company’s shares will assure a quorum is present at the Special Meeting. As to the approval of the 2010 Equity Incentive Plan, by checking the appropriate box a stockholder may vote “FOR” the item, vote “AGAINST” the item or “ABSTAIN” from voting on the item. The approval of this matter requires the affirmative vote of (i) a majority of the shares cast at the Special Meeting, in person or by proxy, by Minority Stockholders, and (ii) a majority of the total shares represented at the Special Meeting and entitled to be voted at the Special Meeting.For purposes of the vote required in clause (i), abstentions and broker non-votes are not considered votes cast.For purposes of the vote required in clause (ii), abstentions will be treated as represented at the Special Meeting and entitled to be voted at the Special Meeting, and will have the same effect as a vote against the 2010 Equity Incentive Plan. Management of the Company anticipates that the Mutual Holding Company, the majority stockholder of the Company, will vote all of its shares in favor of the 2010 Equity Incentive Plan. 2 Proxies solicited hereby will be returned to the Company and will be tabulated by an Inspector of Election designated by the Board of Directors of the Company. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS Persons and groups who beneficially own in excess of 5% of the common stock are required to file certain reports with the Securities and Exchange Commission (the “SEC”) regarding such ownership.The following table sets forth, as of the Record Date, the shares of common stock beneficially owned by each person who was the beneficial owner of more than 5% of the Company’s outstanding shares of common stock, and all directors and executive officers of the Company as a group. Amount of Shares Owned and Nature Percent of Shares Name and Address of of Beneficial of Common Stock Beneficial Owners Ownership (1) Outstanding Principal Stockholders: Cullman Savings Bank, M.H.C. 55.0% 316 Second Avenue, S.W. Cullman, Alabama 35055 Cullman Savings Bank, M.H.C. (2) 62.1% and all Directors and Executive Officers as a group (9 persons) 316 Second Avenue, S.W. Cullman, Alabama 35055 For purposes of this table, a person is deemed to be the beneficial owner of shares of common stock if he or she has shared voting or investment power with respect to such security, or has a right to acquire beneficial ownership at any time within 60 days from the Record Date. As used herein, “voting power” is the power to vote or direct the voting of shares, and “investment power” is the power to dispose of or direct the disposition of shares.The table includes all shares held directly as well as by spouses and minor children, in trust and other indirect ownership, over which shares the named individuals effectively exercise sole or shared voting and investment power. The Company’s executive officers and directors are also executive officers and directors of Cullman Savings Bank, M.H.C. Excluding shares held by Cullman Savings Bank, M.H.C., the Company’s executive officers and directors owned an aggregate of 179,297 shares, or 7.14% of the outstanding shares. EXECUTIVE COMPENSATION The following table sets forth for the year ended December 31, 2009 certain information as to the total remuneration paid by the Company to our President and Chief Executive Officer John A. Riley, our Executive Vice President and Director of Lending Alan R. Wood and our Senior Vice President and Chief Financial Officer Michael Duke (“Named Executive Officers”). Summary Compensation Table Name and principal position Year Salary Bonus Non-qualified deferred compensation earnings All other compensation ($) Total John A. Riley, III President and Chief Executive Officer $193,000 (1) $29,750 $398 79 $58,564 (3) AlanR. Wood Executive Vice President and Director of Lending 38,851(4) Michael Duke
